Appellant now contends that the court, in connection with the charge given, submitting to the jury whether or not they could consider the confession of appellant, proven up and introduced in evidence, should have charged on circumstantial testimony in the event the jury should disregard and not consider the confession. The charge the court gave on the subject is copied in the original opinion. This charge of the court is substantially a copy of the charge on the subject requested by appellant and evidently was copied by the judge as a part of his main charge and was then marked refused by the judge because it was covered by the general charge of the court. In our opinion the case did not require a charge on circumstantial evidence.
The motion is overruled.
Overruled.